Exhibit 10.9

 

JARDEN CORPORATION

RESTRICTED STOCK AGREEMENT

 

This AGREEMENT, dated as of the 23rd day of June, 2005 (the “Agreement”), by and
between Jarden Corporation, a Delaware corporation (the “Corporation”), and Ian
G.H. Ashken (the “Restricted Stockholder”).

 

W I T N E S S E T H :

 

WHEREAS, the Restricted Stockholder is an employee of the Corporation;

 

WHEREAS, the Restricted Stockholder entered into the Second Amended and Restated
Employment Agreement, dated as of January 24, 2005 (the “Employment Agreement”),
by and between the Corporation and the Restricted Stockholder, pursuant to which
it was contemplated that the Restricted Stockholder would receive a grant of
380,000 shares of restricted stock;

 

WHEREAS, due to events arising during 2005, the Restricted Stockholder
extinguished any entitlement to this potential award and the Board of Directors
of the Corporation has determined that it is advisable and in the best interests
of the Corporation and its stockholders to approve grants of restricted stock
(the “Performance Shares Grants”) for the same number of shares, but which are
subject to different provisions for the restrictions to lapse (including,
without limitation, different performance criteria) from the vesting provisions
for the previously contemplated awards;

 

WHERAS, the Corporation currently intends to consummate a 3-for-2 stock split
(the “Stock Split”) for its shares of common stock, $.01 par value per shares
(the “Common Stock”) on July 11, 2005 held by its stockholders of record on June
20, 2005; and

 

WHERAS, the parties hereto desire to enter into this Agreement on the terms
hereinafter set forth.

 

NOW THEREFORE, the parties hereto, in consideration of the promises set forth
herein and the payment of $10 by the Corporation to the Restricted Stockholder,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, agree as follows:

 

1. Grant of Restricted Shares. (a) Pursuant to the provisions of the
Corporation’s 2003 Stock Incentive Plan, as amended and/or restated (the “Stock
Incentive Plan”), effective as of June 23, 2005 (the “Date of Grant”), the
Corporation hereby grants to the Restricted Stockholder 380,000 shares of Common
Stock (the “Performance Shares”), subject to all of the terms and conditions of
this Agreement and the Stock Incentive Plan. All share numbers and dollar values
included herein have been determined on a pre-Stock Split basis.

 

  (b) The obligations of the Corporation under Section 3(c) of the Employment
Agreement are extinguished.



--------------------------------------------------------------------------------

  (c) All capitalized terms used herein but not defined shall have the meanings
given to such terms in the Stock Incentive Plan.

 

2. Vesting Period. The restrictions on the Performance Shares shall lapse as
follows:

 

(a) 190,000 shares of the Performance Shares (the “Tranche 1 Shares”) shall no
longer be subject to the restrictions set forth herein (i) on the date that the
trading price of the Common Stock equals or exceeds fifty six dollars ($56.00)
per share on the New York Stock Exchange (or any other national securities
exchange on which such Common Stock may then be traded) for ten (10) consecutive
trading days (measured on a VWAP basis); provided, however, to the extent the
vesting requirements are satisfied prior to November 1, 2005, the restrictions
set forth herein shall lapse on November 1, 2005, (ii) on the date of a Change
of Control (as defined in the Employment Agreement) of the Corporation, or (iii)
if the Board of Directors approves, in its sole discretion, the vesting of the
Tranche 1 Shares. The number of shares granted shall be adjusted for changes in
the Common Stock as outlined in Section 18.4 of the Stock Incentive Plan and the
target share price shall be adjusted for changes in the Common Stock as
determined by the Committee in its sole discretion; and

 

(b) 190,000 shares of the Performance Shares (the “Tranche 2 Shares”) shall no
longer be subject to the restrictions set forth herein (i) on the date that the
stock price of the Common Stock equals or exceeds sixty four dollars ($64.00)
per share on the New York Stock Exchange (or any other national securities
exchange on which such Common Stock may then be traded) for ten (10) consecutive
trading days (measured on a VWAP basis) prior to the fifth anniversary of the
restricted stock grant; provided, however, to the extent the vesting
requirements are satisfied prior to November 1, 2005, the restrictions set forth
herein shall lapse on November 1, 2005, (ii) on the date of a Change of Control
of the Corporation if the stock price of the Common Stock equals or exceeds
thirty two dollars ($32.00) per share on the New York Stock Exchange (or any
other national securities exchange on which such Common Stock may then be
traded) immediately prior to the consummation of the Change of Control of the
Corporation, or (iii) if the Board of Directors approves, in its sole
discretion, the vesting of the Tranche 2 Shares. In the event the Restricted
Stockholder’s termination of employment is deemed to be a Termination for Cause
(as defined in the Employment Agreement) or a Termination Not for Good Reason
(as defined in the Employment Agreement), the Restricted Stockholder will
surrender all of the unvested Tranche 2 Shares issuable pursuant to the terms
hereof. The number of shares granted shall be adjusted for changes in the Common
Stock as outlined in Section 18.4 of the Stock Incentive Plan and the target
share price shall be adjusted for changes in the Common Stock as determined by
the Committee in its sole discretion.

 

3. Non-Transferability. The Performance Shares that remain subject to the
restrictions set forth herein may not be sold, transferred, assigned, pledged or
otherwise



--------------------------------------------------------------------------------

encumbered or disposed of by the Restricted Stockholder until such restrictions
shall have lapsed in accordance with the terms hereof or in the event of any
transfer, assignment, pledge or other disposal, such event has been approved by
the Compensation Committee of the Board of Directors. For clarification
purposes, to the extent the restrictions set forth herein lapse with respect to
any of the Performance Shares, such unrestricted Performance Shares may be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of by the
Restricted Stockholder.

 

4. No Right to Continued Employment. Nothing in this Agreement shall confer upon
the Restricted Stockholder any right with respect to continuance of employment
by the Corporation, nor shall it interfere in any way with the right of
Corporation to terminate the Restricted Stockholder’s employment at any time.
This Agreement does not constitute an employment contract. This Agreement does
not guarantee employment for the length of time of the vesting period or for any
portion thereof.

 

5. Restricted Stockholder Bound by Plan. The Restricted Stockholder hereby
acknowledges receipt of a copy of the Stock Incentive Plan and agrees to be
bound by all the terms and provisions thereof. In the event of any conflict
between the provisions of this Agreement and the provisions of the Stock
Incentive Plan, the provisions of this Agreement shall control. The Restricted
Stockholder agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Committee upon any questions arising under the Plan.

 

6. Section 83(b) Election. If the Restricted Stockholder files an election with
the Internal Revenue Service to include the Fair Market Value of any Performance
Shares in gross income as of the Date of Grant, the Restricted Stockholder
agrees to promptly furnish the Corporation with a copy of such election,
together with the amount of any federal, state, local or other taxes required to
be withheld to enable the Corporation to claim an income tax deduction with
respect to such election.

 

7. Withholding Taxes. The Performance Shares will be subject to any federal,
state, or local taxes of any kind required by law at the time the Performance
Shares vest and become nonforfeitable. By accepting the Performance Shares, the
Restricted Stockholder agrees to promptly satisfy federal, state and local
withholding requirements, when and if applicable, for such Performance Shares by
making a cash payment to the Corporation equal to the required withholding
amount.

 

8. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the Chief
Executive Officer of the Corporation at its principal corporate offices at 555
Theodore Fremd Avenue, Suite B-302, Rye, New York 10580. Any notice required to
be given or delivered to the Restricted Stockholder shall be in writing and
addressed to the Restricted Stockholder at the address set forth on the
signature page hereto or to such other address as such party may designate in
writing from time to time to the Corporation. All notices shall be deemed to
have been given or delivered upon: personal delivery; three (3) days after
deposit in the United States mail by certified or registered mail (return
receipt requested); one (1) business day after deposit with any return receipt
express courier (prepaid); or one (1) business day after transmission by
facsimile.

 

(signature page follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
a duly authorized officer and the Restricted Stockholder has executed this
Agreement as of the 23rd day of June, 2005.

 

JARDEN CORPORATION By:  

/s/ Martin E. Franklin

--------------------------------------------------------------------------------

Name:   Martin E. Franklin Title:   Chairman and Chief Executive Officer
RESTRICTED STOCKHOLDER

/s/ Ian G.H. Ashken

--------------------------------------------------------------------------------

Name:   Ian G.H. Ashken Address: